MINISTERIO DE ENERGIA Y MINAS

Sefior Notario:

Sirvase usted extender en su registro de escrituras publicas, una en la que conste el
Contrato de Inversion en Exploracién que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Mineria, Ingeniero Edgardo Elias Alva Bazan,
identificado con Documento Nacional de identidad N° 06984888, autorizado por el articulo
13° del Reglamento de la Ley N° 27623 y modificatoria, aprobado por Decreto Supremo N°
082-2002-EF, con domicilio en Av. Las Artes Sur N° 260, San Borja, Lima, a quien en
adelante se denominara el ESTADO; y, de ta otra parte, la empresa PERUVIAN LATIN
RESOURCES S.A.C. identificada con RUC N° 20493092791, con domicilio en Av. Victor
Andrés Belaunde N° 147, Via Principal 155, Edificio Real Tres, Oficina 601, Centro
Empresarial San Isidro, San Isidro, Lima, representada por el sefior Andrew Peter John
Bristow Bevege, identificado con Documento Nacional de Identidad N° 45054723, segun
poder inscrito en el asiento C00009 de la Partida N° 12236050 de la Zona Registral N° IX —
Sede Lima de la Superintendencia Nacional de los Registros Publicos - SUNARP, a quien
en adelante se le denominaré “EL INVERSIONISTA”; en los términos y condiciones
siguientes:

PRIMERQ.- En !a fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversién en Exploracién al amparo de lo dispuesto en fa Ley N° 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura publica el
contrato antes mencionado, el mismo que se insertara, conjuntamente con la Resolucion
Ministerial N° 046-2012-MEM/DM, publicada en el Diario Oficial “El Peruano” con fecha 07
de febrero de 2012, que designa al Ingeniero Edgardo Elias Alva Bazan como Director
General de Mineria y la Resolucién Ministerial N° 380-2013-MEM/DM, publicada en ei
Diario Oficial “El Peruano” con fecha 23 de septiembre de 2013, que aprueba la Lista de
Bienes y Servicios materia del referido contrato.

Agregue usted sefior notario las demas clausulas de ley, e inserte los documentos
referidos en la clausula segunda.

Lima, 30 de septiembre de 2013.

AES

EL INVERSIONISTA

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSION EN EXPLORACION

Conste por el presente documento el Contrato de Inversion en Exploracion que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Mineria del Ministerio de Energia y Minas, Ingeniero Edgardo Elias Alva Bazan,
identificado con Documento Nacional de Identidad N° 06984888, autorizado por el articulo
13° del Reglamento de la Ley N° 27623, aprobado por Decreto Supremo N° 082-2002-EF,
a quien en adelante se le denominara “EL ESTADO”; y,

(ii) PERUVIAN LATIN RESOURCES S.A.C, identificada con RUC N°
20493092791, con domicilio en Av. Victor Andrés Belaunde N° 147, Via Principal 155,
Edificia Real Tres, Oficina 601, Centro Empresarial San Isidro, San Isidro, Lima,
representada por e! senior Andrew Peter John Bristow Bevege, identificado con Documento
Nacional de Identidad N° 45054723, segtin poder inscrito en el asiento CO0009 de la
Partida N° 12236050 de la Zona Registral N° IX - Sede Lima de la Superintendencia
Nacional de los Registros Publicos - SUNARP, a quien en adelante se le denominara “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLAUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular 0 concesionario de las concesiones mineras
sefialadas en el Anexo Ill.

1.2. Mediante Ley N° 27623, norma que dispone la devolucién del Impuesto
General a las Ventas e Impuesto de Promocién Municipal a los titulares de la actividad
minera durante la fase de exploracién, de fecha 8 de enero de 2002, se establecié que los
titulares de las concesiones mineras tendran derecho a la devolucién definitiva del
Impuesto General a las Ventas e Impuesto de Promocién Municipal que les sean
trasladados © que paguen para la ejecucién de sus actividades durante la fase de
exploracion.

1.3. Mediante Decreto Supremo N° 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobé ei Reglamento de la Ley N° 27623 y mediante Resolucion Ministerial N° 530-2002-
EM-DM, se aprobé el modelo de Contrato de Inversion en Exploracion.

1.4. A fin de acogerse al beneficio contemplado en tas precitadas normas, Et.
INVERSIONISTA ha solicitado con fecha 06 de mayo de 2013 la suscripcién del Contrato
de Inversion al que se refiere el articulo 1° de la Ley N° 27623.

CLAUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del regimen de devolucién del Impuesto General a las Ventas e Impuesto de
Promocién Municipal al que se refieren la Ley N° 27623 y su Reglamento, los mismos que
no surtiran efecto de existir incumplimiento por parte del INVERSIONISTA a to dispuesto
en dichas normas.
MINISTERIO DE ENERGIA Y MINAS
CLAUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripcién del mismo, inversiones en exploracién en la concesiones mineras
sefialadas en la clausula 1.1. por un monto de US$ 980,000.00 (Novecientos Ochenta Mil y
00/100 Délares Americanos), para el periodo comprendido entre los meses de septiembre
a diciembre de 2013.

Las inversiones referidas en el parrafo precedente se ejecutaran de conformidad
con el] Programa de Inversién que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estaran destinadas a la obtencién de los bienes y servicios
comprendidos en fa lista aprobada por Resolucién Ministerial N° 380-2013-MEM/DM,
publicada en el Diario Oficial “El Peruano” el 23 de septiembre de 2013, la misma que
como Anexo II forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contempiados en la Ley N° 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositive legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolucién por
lo que cualquier modificacién normativa al mismo, posterior al presente contrato, no le
resultara apticabie.

CLAUSULA CUARTA: Ajustes al Programa de Inversion

El Programa de Inversién antes mencionado podra ser modificado en ei curso de
su ejecucién. La aprobacién de cualquier modificacién debera solicitarse a la Direccién
General de Mineria det Ministerio de Energia y Minas, siendo de aplicacién todas las
normas que regulan la presentacién y aprobacion de nuevos programas. De ser el caso,
luego de la aprobacién de las modificaciones al Programa de Inversion, se procedera a
adecuar el presente contrato mediante addendum.

CLAUSULA QUINTA: Ejecucién del Programa de Inversién

La ejecucién del Programa de Inversién sera efectuada de acuerdo con lo
establecido en el Reglamento de Ja Ley N° 27623.

CLAUSULA SEXTA: Causales de Resolucién

Constituyen causales de resolucién de pleno derecho del presente contrato, sin
que medie el requisito de comunicacién previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversién en exploracion comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo parrafo del articulo 3° del Reglamento.

6.2. La extincién de las concesiones mineras a la que se refiere el numeral 1.1 de
la clausula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS
CLAUSULA SETIMA: Arbitraje

Cualquier fitigio, controversia o reclamacién relativa a la interpretacién, ejecucién o
validez del presente contrato sera resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje sera realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrara uno, dentro del plazo de treinta (30) dias
contados a partir de! pedido de nombramiento, siendo el tercero nombrado de comun
acuerdo por los dos primeros, dentro de los treinta (30) dias siguientes al nombramiento
del segundo arbitro.

El plazo de duracion del proceso arbitral no debera exceder de sesenta (60) dias
habiles, contados desde la fecha de designacién del ultimo arbitro y se regiraé por io
dispuesto en el Decreto Legislativo N° 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por Ia aplicacién de lo pactado en la presente clausula,
seran sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLAUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes sefialan como sus domicilios los
indicados en la introduccién del presente documento, donde se les considerara presentes.
Las notificaciones dirigidas a los domicilios indicados se tendraén por bien hechas.
Cualquier cambio de domicilio debera notificarse por escrito con una anticipacion de diez
(10) dias calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtiran efecto en et domicilio anterior.

En sefal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los treinta dias del mes de septiembre de dos mil trece.

EL INVERSIONISTA

‘SSNOISHBANI TWLOL

100000 086 100°800. pz 00°000 Srz eo'oao see: 100'000 Sve

00°000 02 100°000 $ 00'000 ¢ 10'000 S

“ugoeJojdxa ap sapepiance se; eyed soessoau

sodinba A sojnoiyoa' INDEW Bp OJBIOUEUY OJUS!WepUEeue O La]iNbyy’

BIOUIW UD|De70jdxg op PEPIANSY E] & SOPEINOUIA SoIDIAIES SONO (q

100000 OF “(o]8 enbe'sojens sajesaull op Sisijgue) Ouoye10ge] ap sakesuy,

00'000 002

00'000 oy

00000 002

“(eaisnouad oj01) esiaAel UOIOR|NOID ap A BuUBWeIp UOIeIOIad ap so:sIAES)
BIDUIW U9IDeJ0}dxg ap Sauo!se1adO ap SolAlas (e}

S3NOISHSANI

(souraeury seie]9Q)

nOTl OLDSA0Nd.
“O'V'S SADYNOS3Y NILV1 NVIANYAd
102 30 SYEWAIOIN V JUSWSILSS 3G OGO!YAd 14 N3 NQIOWHO1dx3 NJ SANOISYAANI 3d NOIDNDAPS 3d VAVYDONOND
{OXANV

Poa
‘Lunas 23 de sollembre do 2019

N°] SUBPARTIDA DESCRIPCION
| L Nacionat
30 [ 9011, 10.00.00 , MIGROSCOPIOS ESTEREOSCOPICOS:

31 | 9011.20.00.00 {LOS DEMAS MICROSCOPIOS PARAFOTOMICROGRAFIA, |

‘CINEFOTOMICROGRAF IA. MICROPROYECCION |

"32 | 9012 10.80.00" WIGROSCOPIOS, EXCEPTO LOS OPTICOS,
| “DIFRACTOGRAFOS |

38 | $014.20.00.00 INSTRUMENTOS Y APARATOS PARA NAVEGAGION AEREA |
iy iO ESPACIAL (EXCEPTO LAS BRUJULAS)

4 9614.00.66
135: 9015.10.00.00

[38 | 9015.30.00.00 |NIVELES
[39 | 9015 40.10.00 | NSTRUMENTOS ¥ APARATOS DE FOTOGRAMETRIA
| |... ,ELECTRICOSO ELECTRONICOS
a0 | 901840 90.00 LOS DEMAS INSTRUMENTOS ¥ APARATOS DE

| IFOTOGRAMETRIA EXCEPTO ELECTRICOS O

IELECTRONICOS EXCEPTO DE FOTOGRAMETRIA

LOS DEMAS INSTRUMENTOS Y APARATOS EXCEPTO

____ELECTRICOS OELECTRONICOS

las | 8015.8000.00 [PARTES ¥ ACCESORIOS

laa | 9020.00 00.00 |LOS DEMAS APARATOS REGPIRATORIOS V MASCARAS

| |ANTIGAS, EXCEPTO LAS MASCARAS DE PROTECCION
ISIN MEGANISMO NI ELEMENT FILTRANTE AMOVIELE

ESPECTROMETROS, ESPECTROF OTOMETROS ¥

IESPECTROGRAFOS QUE UTILICEN RADIACIONES

JOPTICAS (UV, visbles, IR)

LOS DEMAS INSTRUMENTOS ¥ APARATOS PARA MEDIDA

lo CONTROL DE TENSION, INTENSIDAD, RESISTENCAQ |

POTENCIA, SIN OISPOSITIVO REGISTRADOR i

9015.80.90.00

las | 9027.30.00

la5 | 9030.33.00.00

UL SERVICIOS

2) Servicios de Operaciones de Exploracion Miners i
+ Topografens y geodesicos

+ Gaolgicos y geotécnicas (inctuye petrogréios, mineragrafons, hidrokgices, | |
estucion etogramética,fotograias aéreas, mecdrica de cas)

| + Servicios geofisicas y geoquimicas (inluve ensayes)
icles de perforacion diamantinay de ciulaoiin reversa (roto percuswa).

Gani de inertia tapos do rgnas yo ean sales o|
equipos aerotransportados,

-nsayes de laboratono {analisis de minerales, suelos, agua, etc),

Otros Servicios Vinculados ala Actividad de Exploracion Minera:

+ Servicio de alejamiento y almentacion deb personal operative de! Titular del
Proyecto, |

+ Sew de asesaria, consutorla, estudies Wonicas especiales y avdtorias |
destinados a las actividades de exploracion minera.

""Geraeios de diceto, construccion. monte industial, electrico y mecdnico, |
{mado y desarmado de maqulnarias y equipo necesario para as acvidades de
1a exlracin miner :

Servos de ispecciin, mantoniientoy reparacon de moquinaia y equ |
utitzado en las acbvidedes de exporacion mira
[>A © arendaiono undo de ay
recesatos pata as actividades de exooracon
~Transpore de personal, maqunaria, quip, materials y surinisuos necesanos
paralas actividades de exploracion y la constuccén de campamenias,
eos y hospaalaros i
+ Servicio relacionados con la proteccon ambiental
Servicios de sistemas @ intomnatica i
+ Servicios de comuricacones, icuyen comunicacibn radial telefon satel
+ Servicios de seguridad industial y contraincendios, i
Sei squad fn de naachesypenond pete |
+ _ Servicios de seguros. ~~ !

991124-1

<y NORMAS LEGALES

503471

Aprueban lista de bienes y servicios
cuya adquisicion otorgaraé derecho
a la devolucién del IGV e Impuesto
de Promocién Municipal a favor de
Peruvian Latin Resources S.A.C. para
el “Proyecto Ilo” durante la fase de
exploracién

RESOLUCION MINISTERIAL
N° 380-2013-MEM/DM

Lima, 19 de setiembre de 2013
CONSIDERANDO:

Que, mediante Decreto Supremo N° 082-2002-EF se
aprobé e! Reglamento de fa Ley N° 27623, modificada por
la Ley N° 27662 y ampliada su vigencia por Ley N° 29966,
que dispone la devolucién del Impuesto General a las
Ventas @ Impuesto de Promocién Municipal a los titulares,
de la actividad minera durante la fase de exploration,
mediante Notas de Crédito Negociables, del impuesto
que haya sido trasladado o pagado en las operaciones
de importacin y/o adquisicién local de bienes, prestacin
© utilizacién de servicios, y cantratos de construccion que
se utilicen directamente en la ejecucion de las actividades
de exploracién de recursos minerales en el pais durante
la fase de exploracién;

Que, en dicho marco el inciso c) del articulo 6° del
citado reglamento estipula que el detalle de la lista de
bienes y servicios de construccion se aprobara mediante
resolucion ministerial del Ministerio de Energia y Minas,
previa opinion favorable del Ministerio de Economia y
Finanzas,

‘Que, por Decreto Supremo N° 1$0-2002-EF se aprobé
la lista general de los bienes y servicios cuya adquisicion
otorgara el derecho a la devolucién definitiva del
Impuesto General a las Ventas e Impuesto de Promacion
Municipal:

Que, con Escrito N° 2289017 de 17 de junio de 2013,
la empresa PERUVIAN LATIN RESOURCES SAC.
con R.U.C. N° 20493092791, solicité ai Ministerio
de Energia y Minas la suscripcion de un Contrato
de Inversion en Exploracién para el "PROYECTO
ILO”, conforme a los términos presentados en dicho
documento, adjuntando para elo la lista de bienes y
servicios cuya adquisicién te otorgaria el derecho
a la devolucién del Impuesto General a las Ventas e
Impuesto de Promocién Municipal, durante la fase de
exploracién de! mencionado Proyecto,

Que, e! Ministerio de Economia y Finanzas mediante
Oficio N° 173-2013-EF/15.01 de fecha 05 de agosto de
2013, @ Informe N° 204-2013-EF/61.01, emitio opinion
favorable a ia lista de bienes y servicios presentada por
PERUVIAN LATIN RESOURCES S.A.C. considerando
que la lista presentada por la citada empresa coincide con
los bienes y servicios aprobados por el Decreto Supremo
N° 150-2002-EF, adecuada al Arancel de Aduanas
vigente:

Con la opinién favorable de ta Direccién General de
Mineria del Ministerio de Energia y Minas,

De conformidad con lo dispuesto en el inciso ° del
articulo 6° del Reglamento de la Ley N° 27623, aprobado

or Decreto Supremo N’ 082-2002-EF y el articulo 9° del

teglamento de Organizacion y Funciones de! Ministerio
de En (gia. Minas, aprobado por Decreto Supremo N°
031-2007-EM;

SE RESUELVE:

Articulo Unico.- Aprobar a lista de bienes y servicios
cuya adquisicién otorgara el derecho a la devolucién del
tmpuesto General a las Ventas e Impuesto de Promocion
Municipal a favor de la empresa PERUVIAN LATIN
RESOURCES S.A.C. para el “PROYECTO ILO”, durante
la fase de exploracién, de acuerdo con el Anexo que forma
parte integrante de la presente resolucién ministerial

Registrese, comuniquese y publiquese,

JORGE MERINO TAFUR
Ministro de Energia y Minas

503472

4 NORMAS LEGALES

Lunas 23 de sete de 2013

ANEXO - R.M. N° 380-2013-MEM/DM

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCION DEL IGV E IPM
PERUVIAN LATIN RESOURCES S.A.C.
“PROYECTO ILO”

‘SUBPARTIDA
NACIONAL,

at | 9018.80, 10,00 ILOS DEMAS INSTRUMENTOS Y APARATOS ELECTRICOS O|
\ IELEGTRONIGOS EXCEPTO OE FOTOGRAMETRIA

42 | 9015.80.90.00 [LOS DEMAS INSTRUMENTOS Y APARATOS EXCEPTO|
IELECTRICOS © ELECTRONICOS,
‘43 | 9018,90.0100 ‘PARTES ¥ ACCESORIOS

DESCRIPCION

[¥"] sugeagenba DESCRIPCION | | “Wa 9020100.00.00 LOS DEMAS APARATOS RESPIRATORIOS Y MASCARAS|
L tts "ANTIGAS, EXCEPTO LAS MASCARAS DE PROTECCION SIN)
1 8808 10.0000 [BENTONTTA wo i MEGANISMO NI ELEMENTO FICTRANTE AMOVILE |
‘2 | 3824.90.60.00 |PREPARACIONES PARA FLUIDOS DE PERFORACION DE 146 ‘9027.30.00.00 ESPECTROMETROS,  ESPECTROFOTOMETROS
‘a [P0208 (10008) oo ESPECTROGRAFOS QUE UTILICEN  RADIACIONES'
13 | 3926.90.60 00 JPROTECTORES ANTIRRUIDOS DE MATERIA PLASTIC GPTICAS (Uv, vsibles, R) :

4 | 6401,10.00.00
§"6606.10.00.00

|CASCOS DE SEGURIDAD

IGALZAD0 CON PUNTERA METALICA DE PROTECCION

[48 9090.35.00.00 LOS DEMAS INSTRUMENTOS Y APARATOS PARA MEDIDA.
(© CONTROL DE TENSION. INTENSIDAD, RESISTENCIA O
POTENGIA, SIN DISPOSITIVO REGISTRADOR

6 | 7228.80.00.00

IBARRAS HUECAS PARA PERFORACION, DE ACEROS
|ALEADOS 0 SIN ALEAR

"7. | 7364.22.0.00 |TUBOS DE PERFORACION DE ACERO NOXIDABLE

DEMAS TUBOS DE PERFORAGION

ICERMET

EPANOS ¥ CORONAS CON PARTE OPERANTE DE

U. SERVICIOS

la) Servicios de Operaciones de Exploracion Minera:
| Topografions y geodesicos,
‘Gecldgions y gectécnicos (Incluye petrografcos, mneragrafoas, Nérologans,

10 "8267 13200 ‘BROCAS CON PARTE OPERANTE DE CERMET

TH 8207.13.3000 BARRENAS INTEGRALES CON PARTE OPERANTE OE]
CERMET

|

‘esttucon fotagramética fclografias areas, mecdnice de rocas).
Servicios geotsicos ¥ eoauimizas (ncuyeensayes)
Senvicns de perorasiondlaatina y declan reversa roto percusha}

13.91.00 LOS DEMAS UTILES CON PARTE OPERANTE DE CERMET |

13 | 8207 19.10.00 |TREPANOS ¥ CORONAS EXCEPTO DE CERMET

Servicios aerotopografcns.

Servicios de inlerretaciin muttiespectral de imagenes ya sean sateltales 0

‘74 [6207.19.21 00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET
|

JOIAMANTADAS.
IBARRENAS INTEGRALES

i
16 | 8207.19.30.00

at a |
48] 8207.19.2900 LAS DEMAS BROCAS EXCEPTO OF CERMET Y

eauipos aeroransportados.
Ensayes de laboratori (ands de minerals, suet,
b}_Ovos Servicios Vinculados ala Actividad de Exploracion Minera:

Servo de akjariento y almentacion del personal operativo del Tir del

‘7 | 6207.19.80.00 |LOSDEMAS UTLES INTERCAMBIABLES DE PERFCRACION|

[¥SONDEO

vide de asesoria, consutloria, esludios tecnicos especiales y auditoriag|

1/18 8207 94.00.00 [LOS DEMAS UTILES INTERCAMBIABLES

destinados a as actividades de exploracion rinera

58 | €43041.00.00 [LAS DEMAS MAGUWNAS DE SONDEO 0 PERFORATION!

|AUTOPROPULSADAS

————
Yn f@a3049.00.00
i IEXCEPTO AUTOPROPLILSADAS

ILAS DEMAS MAQUINAS DE SONDEO Y PERFORACION:

Senitios de disefe, constuction, montae industial. eléctico y mecdrica |
axmada y desarmavo de maquina y equipo eecesaro para las actividades de|
laesplraciin minera

Servicios de inspeccion, manterinienta y reparacion de maquinafa y equipo

21 9437.43.10.00 [BALANCINES

lzado en las actividades de exploracién minera,

2 B49143.90.00 [LAS DEMAS PARTES DE MAQUINAS DE SONDEO 0
IPERFORACION DE LAS SUBPARTIDAS 8430.41 U 8430.49
ACION DE 8 nA
aie 8517.61,00.00 |ESTACIONES BASE.

"hh esr7 a290.00

‘CONVERSION TRANSWISION O REGENERAGION DE VOZ,,
IMAGEN U OTROS DATOS.

‘00 ISOPORTES OPTICOS GRAGADGS
IMAGEN © MAGEN ¥ SON1D0

25 86254

LOS DEMAS " APARATOS PARA LA RECEPCION

|- Alquiler o arrendamiento financiero de maquinaria, vehicuks y equipos necesariog|
actividades do exploracion

te de personal, maquinei, equipo, maerales y suminisos necesarios!
para as actividades de experacn yl construc de campaments. !

Servicias médicas y hospitals,
Servicios relacionados con la protaccibn ambi ta
Servicios de sistemas e informatica

“6 852549.90.00 ‘105 DEMAS SOPORTES OPTICOS GRABADOS

Servicios de comunicaciones, inlayen comunicaci¢n radia, telefoia setelta

‘Servos de seguridad industrial y cntraincendios,

2 870425.10.10 ‘CAMIONETAS PIOK.UP DE ENCENDIDOPOR COMPRESION|
ENSAMBLADAS CON PESO TOTAL CON CARGA MAXIMA)
INFERIOR © IGUAL A 4,537 T, DIESEL.

Servicios de sequridas y viglancia de instalaciones y personal oper
Servicios de seguros,

38 870820.000 CAMIONES AUTOMOVILES PARA
PERFORACK

ICAMARAS ESPECIALES PARA FOTOGRAFIA SUBMARINA O|
|AEREA, EXAMEN MECICO DE ORGANOS INTERNOS 0 PARA|
ILABORATORIOS DE MEDICINA LEGAL 0 IDENTIFICAGION!
LUDICAL

SONDEO |

49 | 0063000 00

Servicios de rescate, aust,

991126-1

i
Aprueban lista de bienes y servicios

1 | 9013 10.00.00,

9011 20.0060

IMICROSCOPIOS ESTEREOSCOPICOS

LOS DEMAS MICROSCOPIOS PARA FOTOMICROGRAFIA,
ICINEFOTOMICROGRAFIA 0 MICROPROYECCION
IMICROSCOPIOS.-——EXCEPTO
DIFRACTOGRAFOS:

"33" 9014.20.00.00 ‘INSTRUMENTOS ¥ APARATOS PARA NAVEGACION AEREA
OQ ESPACIAL (EXCEPTO LAS BRUJULAS) i

| 341 BOTA. 00GO”LOS DEMAS INSTRUMENTOS Y APARATOS DE NAVEGACION |
eal 38 | 9015 10.00.00 ;TELEMETROS
136 I 901520.10.00 ; ‘TEODOLITOS

32” 9012.10.00.00

391 9015.40.16.00

INSTRUMENTOS ¥ APARATOS DE FOTOGRAMETRIA,
IELECTRICOS ELECTRONICS

LOS DEMAS INSTRUMENTOS Y APARATOS De]
[FOTOGRAMETRIAEXCEPTO ELECTRICOS O ELECTROMICOS |

40 | 901540.96.00

- | cuya adquisicién otorgaraé derecho
a la devolucién del IGV, Impuesto de
Promocién Municipal y otros a favor de
la contratista del Contrato de Licencia
para la Exploracién y Explotacién de
Hidrocarburos en el Lote Z-46

RESOLUCION MINISTERIAL
N° 382-2013-MEM/DM

Lima, 19 de setiembre de 2013

VISTO el Expediente N° 2290131 y los Anexos Nos
2314044 y 2322607, mediante el cual la empresa MOCHE,
ENERGY S.A.C., solicita la aprabacién de la Lista de
Bienes y Servicios en mérito al Contrato de Licencia

